Appeal from a judgment of the Supreme Court, Monroe County (David D. Egan, J.), rendered October 1, 2010. The judgment convicted defendant, upon a jury verdict, of rape in the first degree and sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1407Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of rape in the first degree (Penal Law § 130.35 [1]) and sexual abuse in the first degree (§ 130.65 [1]). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Issues of credibility and the weight to be accorded to the evidence presented are primarily to be determined by the jury (see generally People v Woolson, 122 AD3d 1353, 1355 [2014]), and we perceive no reason to disturb the jury’s resolution of those issues. We also conclude that the sentence is not unduly harsh or severe.
Present — Centra, J.P., Peradotto, Lindley and DeJoseph, JJ.